SAYRE, J.
Epitomized Opinion
This action was brought by Mulholland to recover on an express contract to procure tenants for Blus-insky, who pleaded that B. agreed to pay the usual commission allowed real estate brokers, which he averred to be four per cent.
At the close of the testimony M. asked and was given leave to amend his claim by stating “that -a reasonable commission for a broker who procures a term lease for an' owner of real estate in Cleveland, for commercial rooms and for residential apartments, is four per cent of the rentals, up to $20,000.” This changed the consideration pleaded from an express stipulation to such reasonable amount as M. should receive for his services.
Held:
1. This change related only to the matter of consideration for the services and is not such a substantial change as violates the spirit of the statute as to amendments, 11563 GC.
2. When the amendment was made there was evidence in the-record showing what would be a reasonable commission for the services performed.